Citation Nr: 0921058	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-39 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
knee disability.

2.  Entitlement to a rating in excess of 30 percent for right 
knee disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

When the case was last before the Board in February 2008, the 
issues currently before the Board as well as the issue of 
entitlement to service connection for lumbosacral strain on a 
secondary basis were remanded for additional development.  
Thereafter, in an April 2009 rating decision, service 
connection was granted for lumbar strain.  This is considered 
a full grant of benefits sought on appeal.  Therefore, this 
issue is not currently before the Board.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
moderate instability and arthritis with limitation of motion; 
there is no evidence of flexion to 60 degrees or less or 
extension to 5 degrees or more.

2.  The Veteran's right knee disability is manifested by 
moderate instability and arthritis with limitation of motion; 
there is no evidence of flexion to 60 degrees or less or 
extension to 5 degrees or more.


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability does not warrant more 
than the currently assigned evaluation of 30 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2008).

2.  The veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 30 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in letters dated in April 2004 and March 2008, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  The March 
2008 letter advised the Veteran of the types of evidence to 
submit, such as statements from his doctor, test results 
including X-ray studies, statements from other individuals 
describing their observations, or his own statement 
describing the symptoms, frequency, severity and additional 
disablement caused by his disabilities.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In addition, the 
March 2008 letter advised the Veteran of the type of evidence 
needed to establish a disability rating, including evidence 
addressing the impact of his conditions on employment and the 
severity and duration of his symptoms, and of the evidence 
the needed to establish an effective date.  Id.  The Veteran 
was provided with the rating criteria to establish disability 
ratings for his disabilities in the September 2005 statement 
of the case.  The claims were last readjudicated in April 
2009.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Under Diagnostic Codes 5003 and 5010, osteoarthritis or 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees; a 10 percent 
evaluation if flexion limited to 45 degrees; a 20 percent 
evaluation if flexion is limited to 30 degrees; and a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees; a 10 percent 
evaluation if extension is limited to 10 degrees; a 20 
percent evaluation if extension is limited to 15 degrees; a 
30 percent evaluation if extension is limited to 20 degrees; 
a 40 percent evaluation if extension is limited to 30 
degrees; and a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, or a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Another such 
opinion held that separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).

The Veteran's knee disabilities are each rated 30 percent 
disabling.  In the July 2004 rating decision on appeal, the 
RO increased the rating for the Veteran's right knee 
disability, which was previously evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, to 
20 percent disabling under that code.  Additionally, a 
separate 10 percent rating was added for arthritis with 
"objective evidence of painful motion" to bring the rating 
to 30 percent.  Similarly, in the July 2004 rating decision, 
the RO increased the rating for the left knee disability, 
which was previously rated as 20 percent disabling under 
Diagnostic Code 5257, to 30 percent, by means of adding an 
additional 10 percent for arthritis with "objective evidence 
of painful motion."

The medical evidence reflects that at the May 2004 VA exam, 
the Veteran complained of pain and stiffness in both knees, 
right worse than left.  He also complained of clicking and 
locking.  The Veteran rated his pain level at 4-7 out of 10.  
He has flare ups when he walks and rest is the only 
alleviating factor.  He uses braces for both knees.  The 
examiner noted that there was no dislocation or inflammatory 
arthritis.  The examiner also noted that the Veteran works as 
a post office mail carrier; he cannot lift more than 10 
pounds.  It was further noted that he is independent in terms 
of activities of daily living.  There was objective evidence 
of pain on motion of both knees at the end of flexion.  Five 
to ten repetitions of the joint motion increased the pain by 
50 percent and decreased the range of motion from 10 to 15 
degrees.  There was no weakness or fatigue.  There was edema 
and minor effusion.  There was no mediolateral instability 
but there was anterior instability.  Additionally, there was 
no weakness; but, there was tenderness on the anterior 
aspect.  The Veteran's gait was noted to be antalgic, with 
more weight bearing on the right side.  However, there was no 
ankylosis.  Flexion of the right knee was to 112 degrees and 
extension was to zero degrees.  Left knee flexion was to 120 
degrees and extension was to zero degrees.  Lachman test was 
positive and mild.  Muscle strength was full.  X-ray studies 
revealed anterior cruciate ligament repair of the left knee; 
there were no fractures, dislocations, or knee joint 
effusions.  

An April 2008 private medical record from J. Warshauer, D.O., 
states that X-ray studies and examination of the Veteran 
revealed inflammation as well as mild to moderate arthritis 
of both knees.

The report of the March 2009 VA exam notes that the Veteran 
is employed full time as a letter carrier for the post 
office.  It was noted that he is able to perform is job 
duties despite the pain.  It was also noted that he is 
independent in the activities of daily living.  He uses knee 
braces for his knees.  The Veteran reported no additional 
limitation following repetitive use or during a flare up.  
The Veteran complained of constant left knee pain, at a pain 
level of 6-7 out of 10.  He stated that the pain is 
aggravated by physical activity.  He complained that the left 
knee clicks, buckles, pops, and locks at times.  He 
complained that his right knee pain level is 8 out of 10.  He 
also complained that his right knee is aggravated by physical 
activity, and that it clicks, buckles, and locks.  He denied 
swelling of the right knee.  Physical exam revealed full 
muscle strength in the lower extremities.  Sensation was 
grossly intact except for small areas of impaired sensation 
to light touch over the kneecaps.  Deep tendon reflexes were 
1+ at the knees.  Gait was slightly deviated to the right 
side.  The left knee exhibited no gross deformity or joint 
effusion.  There was tenderness to palpation over both the 
medial and lateral joint lines, as well as the superior 
aspect of the patella.  Range of motion of the left knee was 
from zero degrees to 110 degrees, with pain at the end of the 
motion.  Following three repetitive range of motion tests, 
the pain and the range of motion remained the same.  There 
was no evidence of fatigue, weakness, or lack of endurance.  
Anterior drawer and Lachman tests were negative.  McMurray 
test was equivocal.  The right knee exhibited no gross 
deformity and no joint effusion.  There was tenderness to 
palpation over both medial and lateral joint lines as well as 
the superior aspect of the patella.  The range of motion was 
from zero to 105 degrees, with pain at the end of the range 
of motion.  Following three repetitive motion tests, the pain 
and the range of motion remained the same.  There was no 
evidence of fatigue, weakness, or lack of endurance.  
Anterior drawer and Lachman tests were negative and McMurray 
test was equivocal.  X-ray studies of the right knee were 
unremarkable.

After reviewing the medical evidence, the Board concludes 
that a rating in excess of 30 percent is not warranted for 
either the Veteran's left knee disability or his right knee 
disability.  In this regard, there is no evidence of severe 
recurrent subluxation or lateral instability.  The medical 
evidence consistently shows that there is no mediolateral 
instability but that there is anterior instability.  The 
Veteran's gait was described as antalgic and he wears braces 
on his knees.  Additionally, Lachman test was positive and 
mild during the May 2004 VA exam; but, it was negative at the 
March 2009 exam.  McMurray test was equivocal at the March 
2009 VA exam.  Moreover, the Veteran is capable of performing 
activities of daily living and he is employed full time as a 
mail carrier.  Therefore, while there is evidence of moderate 
instability, nothing in the medical evidence reflects severe 
instability or recurrent subluxation sufficient to warrant a 
higher rating under Diagnostic Code 5257.

In considering whether the Veteran could receive higher 
ratings for his knee disabilities under any other diagnostic 
code, the Board notes that extension of both knees has 
consistently been full, to zero degrees.  Additionally, the 
most recent VA exam indicates that following three repetitive 
ranges of motion, the pain and the range of motion of both 
knees remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.  Therefore, the preponderance 
of the medical evidence does not show pain resulting in 
limitation of extension to more than 20 degrees.  As such, a 
higher rating is not warranted under Diagnostic Code 5261.  

Under Diagnostic Code 5260, which rates limitation of flexion 
of the leg, the Board notes that the highest rating is 30 
percent.  Therefore, the Veteran cannot receive a higher 
rating under this code.  In any event, Board notes that the 
medical evidence reveals that the Veteran's left knee had 
flexion to 110 degrees and his right knee had flexion to 105 
degrees on the most recent VA exam, and there is no 
additional limitation of motion due to pain, fatigue, 
weakness or lack of endurance which would qualify for even a 
compensable rating under Diagnostic Code 5260.  

There is no other diagnostic code which would allow for a 
higher rating for either of the Veteran's knee disabilities.  
In this regard, the Board notes that he does not have 
ankylosis of either knee, and there is no evidence of 
nonunion of the tibia and fibula with loose motion. As noted 
earlier, the RO has increased the ratings for the Veteran's 
right and left knee disabilities to 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and added a 
separate 10 percent rating for arthritis with "objective 
evidence of painful motion" to bring the ratings to 30 
percent for each knee.  

Therefore, the Board concludes that the Veteran's knee 
disabilities are appropriately addressed by the currently 
assigned 30 percent disability ratings.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  

At no time during the appeal period has the Veteran's left 
knee disability or his right knee disability been manifested 
by greater disability than contemplated by the currently 
assigned ratings under the designated diagnostic codes.  
Accordingly, staged ratings are not in order and the assigned 
ratings are appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disabilities, in 
and of themselves, have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.


ORDER

Entitlement to a rating in excess of 30 percent for left knee 
disability is denied.

Entitlement to a rating in excess of 30 percent for right 
knee disability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


